Citation Nr: 0306095	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1959 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a foot condition.  

In a June 2000 rating decision, the RO granted entitlement to 
service connection for hearing loss, evaluated as 10 percent 
disabling, and for tinnitus, also evaluated as 10 percent 
disabling, effective from July 1999.  The record does not 
reflect that the veteran filed a notice of disagreement as to 
that determination.  The veteran thereafter filed a claim for 
an increased rating for his hearing impairment in April 2001, 
and following the April 2002 rating decision's denial of that 
claim, the veteran did file a notice of agreement and a 
statement of the case was issued in January 2003.  Since the 
claims file does not reflect that the veteran has filed a 
substantive appeal as to this matter, the Board finds that it 
is not a proper subject for current appellate review.

In August 2000, the Board denied the appellant's claim for 
service connection for a bilateral foot condition on the 
basis that it was not a well-grounded claim.  However, in a 
motion for remand filed in November 2000, the Secretary noted 
that remand of this matter was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA), since that statute 
had substantially amended the provisions of chapter 51 of 
title 38, United States Code, concerning the assistance to be 
afforded claimants of veterans benefits, and concerning 
decisions on their claims, and the Board's denial of the 
veteran's claim was made on the basis of chapter 51's 
previous requirements.  

Consequently, the Secretary requested that the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") vacate the Board's August 2000 
decision for readjudication in light of these new statutory 
requirements.  In a March 2001 Order, the Court granted the 
Secretary's motion, vacated the Board's August 2000 decision, 
and remanded the case to the Board.

In November 2001, the Board remanded this case for further 
notice and development pursuant to the VCAA.  The Board finds 
that although not all of the action requested in the Board's 
remand was specifically carried out, other development has 
accounted for such oversight, and in any event, in light of 
the Board's decision to grant the benefit sought, any failure 
to notify or develop under the VCAA cannot be considered 
prejudicial to the veteran.


FINDING OF FACT

The veteran had a ganglion cyst in each foot during active 
service, and has current disability attributable thereto.


CONCLUSION OF LAW

Residuals of ganglion cysts of the feet were incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

Service medical records reflect that enlistment examination 
in May 1959 revealed no relevant complaints or findings.  
Clinical records reflect the veteran was treated for a 
callous on the left foot in January 1961, and for a small 
cyst on the top of the left foot in July 1961.  Examination 
in July 1961 revealed a painful ganglion cyst on the fourth 
metatarsal dorsal surface.  An August 1961 clinical record 
notes a ganglion cyst over the fifth toe extensor tendon of 
the right foot.  

Upon separation examination dated in February 1962, the 
veteran's feet were clinically evaluated as normal.  In his 
February 1962 report of medical history, the veteran reported 
no problems relative to the feet.

A May 1983 VA clinical record reflects the veteran complained 
of painful feet.  It was noted the veteran had been wearing 
inserts with some relief.  Physical examination revealed 
bilateral hallux abducto valgus deformity with semi-rigid 
hammertoes on toes two through five bilaterally.  Vascular 
examination revealed bilateral palpable pedal pulses.  
Neurological examination was noted as intact and symmetrical 
bilaterally for touch and pinprick sensation.  It was noted 
the veteran would benefit from palliative care.  An August 
1987 VA clinical record notes the veteran complained of 
bilateral swollen ankles for three days.  Slight pitted edema 
of the left ankle was noted.

VA treatment records dated in May 1997 reflect complaints of 
pain and swelling in the left ankle and treatment of the 
veteran's feet.  A relevant assessment of painful bunions was 
noted.

A VA operation report dated in July 1997 reflects that the 
veteran underwent a right "Kellar" bunionectomy and 
arthrodesis of toes two, three, and four; and arthroplasty of 
toe number five.  A postoperative diagnosis of right first 
metatarsal phalangeal joint, hallux abducto valgus with 
degenerative joint disease, hammertoes of toes two through 
five of the right foot, was noted.

Upon VA examination dated in February 1998, the veteran 
reported that during service he was issued boots that did not 
fit properly, resulting in calluses.  He reported seeking 
treatment for his feet from a private physician in 1970.  He 
complained of left foot numbness in the great toe since his 
1997 surgery.  He also reported increased stiffness and 
swelling on the right.  It was noted the veteran used Motrin 
occasionally for pain.  He reported participating in no 
activities secondary to foot pain.  Mild pain with climbing 
stairs and certain positions was also noted.  The veteran 
wore soft type shoes secondary to increased irritation of the 
great toe.  Physical examination revealed a five-centimeter 
well-healed macula linear type scar over the right 
metatarsal, lateral dorsal area secondary to surgery.  
Increased edema in the great toe of less than 1+ and 
hyperpigmentation of the scar with no erythema were noted.  
Mild pain was noted at the end of range of motion of the 
right fourth metatarsal hammertoe in addition to second and 
third limitation secondary to surgery.

The examiner also noted a three-centimeter linear macula scar 
on the lateral dorsal area of the left foot with mild 
hyperpigmentation and no tenderness to palpation.  Diagnoses 
of left status post Kelly bunionectomy of the second and 
third toes, with decreased range of motion and scarring, 
fourth hammer toe, right status post bunionectomy correction 
with increased edema and scarring with decreased range of 
motion, and right fifth toe no ganglion were noted.

At his October 1998 RO hearing, the veteran testified that he 
did not have any problems with his right foot prior to 
entering service (transcript (T.) at pp. 1-2).  He stated 
that when he entered the service he was given boots that were 
too small, but he wore them anyway because he was afraid to 
ask for treatment (T. at p. 2).  When he finally exchanged 
these boots for new ones in August or September of the same 
year, they turned out to be too large (T. at p. 2).  He also 
reported seeking treatment for his foot condition two or 
three months after his discharge from service (T. at p. 2).  
He stated that the records from a private physician had been 
misplaced or lost (T. at p. 2).  He testified that he did not 
believe a doctor had ever told him the cause of his foot 
condition (T. at p. 3).  He stated he had not injured his 
foot in any other way after service (T. at p. 3).  The 
veteran reported that since his surgery, although all of the 
feeling had come back in his right foot, he still had 
numbness in his left foot (T. at pp. 4-5).  He described his 
pain as occurring now and then, mostly at night (T. at p. 5).

In an undated medical statement, Dr. V., a VA staff 
podiatrist, indicated that the veteran had been under his 
care for his painful feet.  Dr. V. further noted that the 
veteran's bilateral foot problems began during the veteran's 
tour of duty where he received treatment in service for a 
bilateral foot condition.  Dr. V. indicated that the veteran 
was also treated in service for a ganglion cyst to the right 
foot, and that these foot problems during service were a 
matter of record.  Dr. V. stated that since his discharge, 
the veteran had continued to have treatment for his bilateral 
foot condition which continued to progressively worsen.  
Among the treatment was orthopedic shoes and bilateral foot 
surgery for flat feet, arch pain, bunions, hallux valgus and 
hammertoes.  It was noted that osteomyelitis had also been 
recently discovered as a result of previous surgery to 
correct the veteran's foot problems.

VA outpatient records for the period of July 2000 to November 
2001 reflect treatment in July 2000 for painful callouses and 
numbness reportedly following surgery to correct bunions and 
hammertoes in June and October 1997.  The assessment was 
right hallux rigidus (degenerative joint disease (DJD)), 
mallet toes, keratomas, and pes planus.  In March 2001, the 
assessment included pes planus.  X-rays in April 2001 
revealed possible osteomyelitis of the proximal phalanx of 
the right big toe.  Between April and November 2001, the 
assessments included osteomyelitis, bilateral pes planus, 
recurrence of mallet deformities, and painful right hallux 
rigidus of the right metatarsal phalangeal joint with 
osteoarthritis.  

In a medical opinion, dated in December 2001, VA podiatrist, 
Dr. V., again noted that the veteran had been under his care 
for his painful feet.  Dr. V. further noted that the 
veteran's bilateral foot problems began during the veteran's 
tour of duty where he received treatment in service for a 
bilateral foot condition.  Dr. V. indicated that the veteran 
was also treated in service for a ganglion cyst to the right 
foot, and that these foot problems during service were a 
matter of record.  Dr. V. stated that since his discharge, 
the veteran had continued to have treatment for his bilateral 
foot condition which continued to progressively worsen.  
Among the treatment was orthopedic shoes and bilateral foot 
surgery for flat feet, arch pain, bunions, hallux valgus and 
hammertoes.  It was noted that osteomyelitis had also been 
recently discovered as a result of previous surgery to 
correct the veteran's foot problems that began during his 
tour of duty.

The Board has carefully reviewed the evidence of record and 
first notes that it clearly reflects current disability 
associated with the veteran's feet, including flat feet, 
bunions, hammertoes, osteomyelitis, and hallux valgus and 
rigidus with osteoarthritis.  In addition, the record 
reflects that the veteran has been treated by VA podiatrist 
Dr. V. since at least May of 1997, and that in the medical 
report of December 2001, Dr. V. noted that the veteran's 
bilateral foot problems began during the veteran's tour of 
duty where he received treatment in service for a bilateral 
foot condition.  Moreover, after noting that the veteran had 
been treated by means of orthopedic shoes and bilateral foot 
surgery for flat feet, arch pain, bunions, hallux valgus and 
hammertoes, he specifically stated that osteomyelitis had 
also been recently discovered as a result of previous surgery 
to correct the veteran's "foot problems that began during 
his tour of duty."  Thus, Dr. V. has linked various 
bilateral foot problems to service.  In this regard, while 
the Board certainly appreciates the RO's position that Dr. 
V.'s statements could be interpreted as being based solely on 
the report of medical history from the veteran, the fact that 
Dr. V. has been treating the veteran since at least May 1997, 
clearly suggests that his opinions are also based on his 
findings over a period in excess of at least five years.  In 
addition, although there is no contemporaneous evidence of 
foot pain as a result of improperly fitted boots as claimed 
by the veteran, service medical records reflect treatment for 
a left foot callous in January 1961, there are post-service 
complaints of bilateral foot pain as far back as 1983, and 
there is also no evidence directly contradicting the opinion 
of Dr. V.  

ORDER

Service connection for residuals of a ganglion cyst of the 
right foot and a ganglion cyst of the left foot is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

